PER CURIAM:
A stipulation was filed in this claim which revealed that during the month of February, 1975, the claimant, while operating his automobile in a prudent and reasonable manner, was involved in an accident on State Route 4 in Cross Lanes, West Virginia, approximately one-half mile from the route’s intersection with West Virginia State Route 62. The stipulation further revealed that the claimant’s vehicle struck a hole or sunken area in the highway which was at least 8 inches deep and that the area was not marked in any manner to give warning of its existence, although the respondent was aware of the condition. Damages in the amount of $35.63 were also stipulated, and being of the opinion that the facts set forth in the stipulation create liability and that the damages are reasonable, we thus make an award in favor of the claimant in the amount of $35.63.
Award of $35.63.